DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-25 are presented for examination.
Responsive to communication filed on 17 June 2022.

Response to Arguments
Applicant's arguments filed 17 June 2022 have been fully considered but they are not persuasive. 

Applicant argues on page 9 of the remarks:  Regarding claim 1, Seenappa et al. (US 2019/0272002) do not disclose retrieving configuration information for a virtual CPU and using the configuration information for processor core assignment.  Further, Seeneppa et al. do not disclose vCPUs are used for network function virtualization instances instantiated as a virtual service.

The Examiner respectfully disagrees.  Seenappa et al. disclose one or more virtual network functions (VNFs) that require one or more virtual machines (VMs) to be instantiated (¶ 2).  The VMs may require resources such as virtual computer processing units (vCPUs) (Id.).  Further, the disclosure is to provide a service using a virtualized network platform (Id.).
Seenappa et al. disclose using rules in resource allocation for VMs, including virtual central processing units (¶ 27).  The rules for resource allocation and frequency scaling are based on a target or predicted future demand of a VNF (¶ 46, “analytics engine 162 can also monitor real-time performance of VMs and/or VNFs. In this fashion, the effectiveness of ongoing prediction based CPU frequency scaling can be assessed to enforce QoS requirements or other constraints”).  The determined rules based on each VMs resource consumption corresponds to the claimed retrieving configuration information.  
Therefore, since Seenappa et al. disclose frequency scaling vCPUs assigned to VMs, which support a VNF, based on rules determined by resource allocation to the VMs and predicted future demand, a person having ordinary skill in the would have found the claimed ‘retrieving configuration information for a virtual CPU and using the configuration information for processor core assignment’ obvious.

Applicant argues on page 9 of the remarks:  Regarding claim 1, Seenappa et al. do not disclose assigning processor cores from different sets of cores of a physical CPU based on a retrieved configuration for executing a NFV instance.

The Examiner respectfully disagrees.  Seenappa et al. disclose adjusting at least one CPU core within a processor in a server based on historical workload data stored in a database.  Further, the compute load stored in the database may include CPU clock speeds for multiple disparate CPU types and speeds (¶ 40).  
Finally, Seenappa et al. disclose “[e]ach processor socket has a single processor. Each processor is a single chip consisting of tens of physical CPU cores (typically 20-30 physical cores per processor, although there could be more or fewer). Clock frequency can be controlled at the granularity of a physical CPU core (e.g., frequency for each individual core can vary with respect to others)” (¶ 53).
Therefore, since (1) resources allocated to a VM to operate a VNF may include multiple disparate CPU types and speeds, (2) each CPU has tens of cores, and (3) clock frequency can be controlled at the granularity of a physical CPU core, a person having ordinary skill would have found it obvious to assign processor cores from different sets of cores of a physical CPU based on configuration information.

Applicant argues on page 10 of the remarks:  Regarding claim 1, none of the cited prior art functionally teaches the newly amended limitation of “select based on the configuration information, a first subset of processor cores from the first set and a second subset of processor cores from the second subset”.

The Examiner respectfully disagrees.  Seenappa et al. disclose multiple disparate CPUs of different types and speeds allocated to a VM for supporting a VNF (¶ 40).  Further, each CPU has tens of cores and clock frequency is controlled at the granularity of a physical CPU core (¶ 53).
The claim is directed toward selecting, based on configuration information, a first subset of cores to operate at a first frequency and a second subset of cores to operate at a second frequency.  Seenappa et al. teach specifying clock frequency for each core or each CPU comprising tens of cores.  Therefore, a person having ordinary skill in the art would have found it obvious to select a first and second subset of cores to operate at a first and second frequency.   

Applicant argues on pages 10-11 of the remarks:  Regarding claim 19, the Office Action does not provide detailed arguments regarding the rejection of claim 19.

The Examiner respectfully disagrees.  The Office Action at page 8 indicates claim 19 is rejected using the same rationale as provided for claim 1.  Therefore, the Office Action provides detailed arguments regarding the rejection of claim 19 on pages 2-5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3-10, 12-13, 15-19, and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seenappa et al. (US 2019/0272002) and further in view of Iwashina et al. (US 2016/0321112).

Regarding claim 1, Seenappa et al. teaches: A processing circuitry arrangement, comprising: 
processing circuitry, the processing circuitry comprising processor cores associated with a central processing unit (CPU) (¶ 53, “Each processor is a single chip consisting of tens of physical CPU cores (typically 20-30 physical cores per processor, although there could be more or fewer). Clock frequency can be controlled at the granularity of a physical CPU core (e.g., frequency for each individual core can vary with respect to others)”) and operating at a center base frequency (¶ 51, “a compute host OS CPU governor on demand frequency scaling”; the on demand frequency scaling corresponds to the center base frequency); and 
a memory device including instructions embodied thereon (¶ 99, “The disk drive unit 518 may include a tangible computer-readable storage medium 524 on which is stored one or more sets of instructions”), wherein the instructions, which when executed by the processing circuitry, configure the processing circuitry to perform operations to: 
in response to a request for multi-frequency core operation (¶ 49, “After determining a predicted CPU frequency scaling value, analytics engine 162 can cause the CPUs to clock according to the prediction based CPU frequency scaling value”), configure a first set of the processor cores of the CPU to switch the operating at the center base frequency to operating at a first modified base frequency (¶ 23, “a predictive assessment of expected VNF workload and preemptively scale up or down CPU clock speeds of compute nodes to match predicted workloads”), and a second set of the processor cores to switch the operating at the center base frequency to operating at a second modified base frequency (¶ 23, “a predictive assessment of expected VNF workload and preemptively scale up or down CPU clock speeds of compute nodes to match predicted workloads”, controlling each compute node’s CPU clock speed corresponds to configuring a first and second set of processor cores to operate at respective modified base frequencies), wherein a same processor core within the first set or the second set can be configured to switch operating between the first modified base frequency or the second modified base frequency (¶ 53, “Clock frequency can be controlled at the granularity of a physical CPU core (e.g., frequency for each individual core can vary with respect to others)”); 
retrieve configuration information for a plurality of virtual CPUs of a virtual machine (¶ 27, “Each VM 104 may consume various network resources from a hardware platform 106, such as resources 108. For example, resources 108 may include one or more virtual central processing units (vCPUs), memory, or a network interface cards (NIC)”), the plurality of virtual CPUs executing a network function virtualization (NFV) instance instantiated as a virtual service in an access network (¶ 2, “To provide a service or application (generally “an application”) using virtualized network platforms, a set of one or more virtual network functions (VNFs) may be instantiated on dedicated or shared hardware”);
select based on the configuration information, a first subset of processor cores from the first set and a second subset of processor cores from the second subset (¶ 40, “The compute loads stored can include CPU clock speeds and CPU time, energy consumption, or other metrics which can be calculated and analyzed in terms of multiple disparate CPU types and speeds (i.e., demand data can be hardware or platform agnostic or convertible between implementation-specific units)”; ¶ 53, “Clock frequency can be controlled at the granularity of a physical CPU core (e.g., frequency for each individual core can vary with respect to others) … During scaling as disclosed herein, cores or threads can be grouped for common scaling to bring all cores or threads to a target clock speed, or collective scaling to meet a particular demand by scaling multiple cores or threads to different speeds achieving a desired sum of resources”); and 
assign the first subset of processor cores operating at the first modified base frequency and the second subset of processor cores operating at the second modified base frequency as the plurality of virtual CPUs to execute the NFV instance (¶ 55, “The target clock speed can be a clock speed for one or more physical CPU cores of one or more of the processors in one or more servers … Thereafter, at 206, the CPU core is adjusted to the target clock speed to meet the predicted demand.”).
Seenappa et al. does not teach, however, Iwashina et al. teaches: a first and second specific number of virtual CPUs operating at respective frequencies (¶ 84, “the internal functional section “VNFC 100” can be generated by virtual resources (VM and NW) of the model number “001” using the CPU performance “High” or the model number “002” using the CPU performance “Low””).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of a first and second specific number of virtual CPUs operating at respective frequencies, as taught by Iwashina et al., in the same way to retrieved configuration information, as taught by Seenappa et al.. Both inventions are in the field of managing resources allocated to virtual network functions, and combining them would have predictably resulted in “a management method capable of preventing the leakage of detailed information for implementing a virtual server to execute a communication process on virtualization resources”, as indicated by Iwashina et al. (¶ 9).

Regarding claim 3, Iwashina et al. teaches: assigning the processor cores is performed dynamically, to adjust a number of assigned processor cores from the first set or the second set based on utilization of the virtual service within the access network (¶ 51, “The VNF 70 is implemented, for example, using virtual machine (VM) technology, by allocating the CPU provided in the NFVI 60 for the VNF 70, implementing virtual machine(s) on the allocated CPU”; ¶ 55, “life cycle management (specifically, for example, generation, update, scale control, and event collection) of a service, distribution/reservation/allocation management of resources”).

Regarding claim 4, Seenappa et al. teaches: assigning the processor cores is further based on utilization of the virtual service within the access network being above a utilization threshold (¶ 58, “At 264, a determination is made as to whether an anomaly in demand has rendered the predicted demand obsolete or incorrect”).

Regarding claim 5, Seenappa et al. teaches: the first modified base frequency is lower than the center base frequency, and the second modified base frequency is higher than the center base frequency (¶ 3, “A CPU can transition between a lower clock speed (lower energy) state to a higher clock speed (higher energy) state at the direction of an operating system (OS) or an orchestration system”).

Regarding claim 6, Seenappa et al. teaches: the processing circuitry further performs operations to: assign the processor cores from the first set as the plurality of virtual CPUs, based on utilization of the virtual service within the access network being below a utilization threshold (¶ 57, “At 256, target clock speeds are identified for one or more CPU cores providing compute resources to the VNFs. The one or more CPU cores can be within one or more processors in one or more servers. The target clock speeds may increase, decrease, or maintain initial or prior clock speeds.”).

Regarding claim 7, Seenappa et al. teaches: the processing circuitry further performs operations to: re-assign the processor cores from the first set to the second set as the plurality of virtual CPUs, based on utilization of the virtual service within the access network being above the utilization threshold (¶ 57, “The target clock speeds may increase, decrease, or maintain initial or prior clock speeds. At 258, a latency is calculated to determine a time synchronize adjustment of a CPU core as it transitions to the target clock speed from its earlier initial speed”), wherein a same processor core from the first set switches operating from the first modified base frequency to the second modified base frequency (¶ 57, “Latency can be calculated for a single core or for multiple cores, and may differ depending on scaling parameters (e.g., where cores are currently operating at different frequencies or ramping to different frequencies)”).

Regarding claim 8, Seenappa et al. teaches: the operation to assign the processor cores is based on network traffic (¶ 23, “traffic and resources consumed in a virtualized environment can be observed and recorded over time”) or a number of UEs using the virtual service (¶ 76, “HSS 422 can manage subscription-related information for a user of UE 414”).

Regarding claim 9, Seenappa et al. teaches: the virtual service is a data plane service or a control plane service, including at least one of: a virtual firewall service; a virtual router service; a virtual load balancer service; a virtual analytics service; a virtual control service; and a virtual management service (¶ 2, “a VNF may be a firewall, cache, gateway, intrusion detection system, or the like”).

Regarding claim 10, Seenappa et al. teaches: the processing circuitry further performs operations to: assign a subset of the first set and a subset of the second set as the plurality of virtual CPUs executing the virtual service, based on utilization of the virtual service within the access network (¶ 58, “method 250 proceeds to 266 where a determination is made as to whether VNF demand is met” and “If the determination at 266 returns negative, method 250 can proceed to 268 where a modified target CPU core clock speed is determined and the CPU is readjusted to match the modified target CPU core clock speed”).

Regarding claim 12, Seenappa et al. teaches: the first set and the second set of the processor cores are randomly dispersed within at least one CPU socket, based on a CPU manufacturing process (¶ 54, “a vMME VM may run on ten physical CPU cores on one socket, eight physical CPU cores on the second socket, and no physical CPU cores on third and fourth sockets”).

Claim(s) 13, 15-19, and 22-25 correspond(s) to claim(s) 1, 3-4, 6-7, and 9, and differ(s) only in statutory category. Therefore, it/they is/are rejected for the same reasons. 

Claim(s) 2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seenappa et al. and Iwashina et al., as applied above, and further in view of Van Cleve et al. (US 2020/0159303).

Regarding claim 2, Seenappa et al. teaches: the configuration information includes a number of virtual CPUs of the plurality of virtual CPUs used for executing the NFV instance (¶ 2, “VMs may require various resources, such as memory, virtual computer processing units (vCPUs), and network interfaces or network interface cards (NICs).”) and a minimum operating frequency for the number of virtual CPUs (¶ 49, “After determining a predicted CPU frequency scaling value, analytics engine 162 can cause the CPUs to clock according to the prediction based CPU frequency scaling value”; the CPU clock speed based on the prediction corresponds to the minimum frequency).
Seenappa et al. and Iwashina et al. do not teach, however, Van Cleve et al. teaches: the processor cores within the CPU are configured to support multiple deterministic base frequencies, a number of the multiple deterministic base frequencies being greater than two (¶ 37, “In step 604, a base un-core operating frequency for each one of the processors may be determined by setting the power consumption limit to a nominal power consumption limit of each processor … the base core operating frequencies may not be the same and may show up to a five percent difference”). 
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of the processor cores within the CPU are configured to support multiple deterministic base frequencies, a number of the multiple deterministic base frequencies being greater than two, as taught by Van Cleve et al., in the same way to the processor cores, as taught by Seenappa et al.. Both inventions are in the field of setting clock frequencies of multicore processors, and combining them would have predictably resulted in “a more predictable outcome when implementing parallel processing among the processors of the server”, as indicated by Van Cleve et al. (¶ 1).

Claim(s) 14 correspond(s) to claim(s) 2, and differ(s) only in statutory category. Therefore, it/they is/are rejected for the same reasons. 

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seenappa et al. and Iwashina et al., as applied above, and further in view of Connolly et al. (US 2017/0371692).

Seenappa et al. and Iwashina et al. do not teach, however, Connolly et al. teaches: the processor cores within the CPU are configured to support multiple deterministic base frequencies, a number of the multiple deterministic base frequencies being greater than two (¶ 47, “configure at least one programmable region of acceleration hardware for at least one VNF of the one or more VNFs, and activate the VNF service chain”). 
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of the processor cores within the CPU are configured to support multiple deterministic base frequencies, a number of the multiple deterministic base frequencies being greater than two, as taught by Connolly et al., in the same way to the processor cores, as taught by Seenappa et al.. Both inventions are in the field of setting clock frequencies of multicore processors, and combining them would have predictably resulted in “optimized Virtual Network Function (VNF) service chaining with hardware acceleration”, as indicated by Connolly et al. (¶ 1).

Claim(s) 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seenappa et al. and Iwashina et al., as applied above, and further in view of Yamaoka (US 2009/0210741).

Regarding claim 20, Seenappa et al. and Iwashina et al. do not teach, however, Yamaoka et al. teaches: the first set of processor cores is a low priority set of processor cores operating at the first base, the first base frequency being lower than the second base frequency (¶ 49, “if the priority of the newly submitted job has level A or more (i.e., level A) (YES in S32), the operation clock setting unit 4 decreases the current clock of the CPU”). 
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of the first set of processor cores is a low priority set of processor cores operating at the first base, the first base frequency being lower than the second base frequency, as taught by Yamaoka, in the same way to the processor cores, as taught by Seenappa et al.. Both inventions are in the field of setting clock frequencies of multicore processors, and combining them would have predictably resulted in a system configured to “allow the one or more processing units to execute the new program if the priority of the new program is higher than the priority of the active program”, as indicated by Yamaoka (abstract).

Regarding claim 21, Yamaoka teaches: the second set of processor cores is a high priority set of processor cores operating at the second base, the second base frequency being higher than the first base frequency (¶ 28, “executed on the basis of the comparison/determination result made by the priority determining unit 3, and allows any of the CPUs to execute the new program”).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D DASCOMB whose telephone number is (571)272-9993. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB D DASCOMB/Primary Examiner, Art Unit 2199